Case 2:20-cr-00047-DWA Document 3 Filed 02/18/20. Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

CL
west us. OisTRICT Cou
UNITED STATES OF AMERICA ) + Criminal No. 20- "7 DIST. OF PENNSYL Vana
)
vz ) (18 U.S.C. §§ 2252(a)(4)(B)
) and 2252(b)(2))
MICHAEL MARLETTE )
) [UNDER SEAL]
INDICTMENT
COUNT ONE
The grand jury charges:

On or about April 19, 2018, in the Western District of Pennsylvania, the defendant,
MICHAEL MARLETTE, did knowingly possess visual depictions, namely, videos and images in
computer graphic and digital files, the production of which involved the use of minors engaging
in sexually explicit conduct, as those terms are defined in Title 18, United States Code, Section
2256, and which depict prepubescent minors and minors who have not attained 12 years of age,
engaging in sexually explicit conduct, all of which had been shipped and transported in interstate

and foreign commerce, specifically by means of a computer.

In violation of Title 18, United States Code, Sections 2252(a)(4)(B) and 2252(b)(2).
Case 2:20-cr-00047-DWA Document 3 Filed 02/18/20 Page 2 of 2

FORFEITURE ALLEGATIONS

l. The grand jury re-alleges and incorporates by reference the allegations .

contained in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant

to Title 18, United States Code, Section 2253(a)(3).

2. As a result of the knowing commission of the violation charged in Count

One of this Indictment, the defendant, MICHAEL MARLETTE, did use the following to commit

or to promote the commission of said violation, and this property is subject to forfeiture pursuant

to Title 18, United States Code, Section 2253(a)(3):

a.

i.

one Compaq Presario laptop computer, bearing serial number »
2CE836SB73;

one IBM laptop computer, bearing serial number 78-ALMK6;
one Dell laptop computer, bearing serial number HT90F41;

one Compaq computer, bearing serial number 3D21KKLNROD9;

. oneIBM central processing unit, bearing serial number KCN8TVD;

one Apple IPad, bearing serial number FOFRSCUEFLMJ;

one Apple IPhone;

one Buffalo external hard drive, bearing serial number
25578624401965; and

two Thumb Drives.

Wherefore, the United States will seek forfeiture of the above-listed property.

Sitter

SCOTT W. BRADY *
United States Attorney
PA ID No. $8352

 

A True Bill,
; fi SKS % fh
Foreperson °
